Exhibit 10.2




MASTER LOAN AGREEMENT




THIS MASTER LOAN AGREEMENT is entered into as of March 25, 2008, between FARM
CREDIT SERVICES OF AMERICA, FLCA ("Farm Credit") and GPRE SHENANDOAH LLC,
Shenandoah, Iowa (the "Company").




BACKGROUND




From time to time Farm Credit may make loans to the Company. In order to reduce
the amount of paperwork associated therewith, Farm Credit and the Company would
like to enter into a master loan agreement. For that reason, and in
consideration of Farm Credit making one or more loans to the Company, Farm
Credit and the Company agree as follows:




SECTION 1. Supplements. In the event the Company desires to borrow from Farm
Credit and Farm Credit is willing to lend to the Company, or in the event Farm
Credit and the Company desire to consolidate any existing loans hereunder,
pursuant to a Supplement to this agreement (a "Supplement") and other provisions
hereof. Each Supplement will set forth the amount of the loan, the purpose of
the loan, the interest rate or rate options applicable to that loan, the
repayment terms of the loan, and any other terms and conditions applicable to
that particular loan. Each loan will be governed by the terms and conditions
contained in this agreement and in the Supplement relating to the loan. As of
the date hereof, the Company has formally assumed all of the obligations under
the following Supplements between Farm Credit and Green Plains Renewable Energy,
Inc. ("Green Plains") which are outstanding hereunder and shall be governed by
the terms and conditions hereof: (a) the Statused Revolving Credit Supplement
dated October 31, 2007 and numbered RI0355S0lA; (b) the Construction and Term
Loan Supplement dated January 30, 2006 and numbered RI0355TOl, as amended; and
(c) the Construction and Revolving Term Loan Supplement dated January 30,2006
and effective February 1, 2007, as amended.




SECTION 2. Sale of Participation Interests and Appointment of Administrative
Agent. The Company acknowledges that concurrent with the execution of this
Master Loan Agreement and related Supplements, Farm Credit is selling a
participation interest in this Master Loan Agreement and Supplements executed
concurrently herewith to CoBank, ACB ("CoBank") (up to a 100% interest).
Pursuant to ail Administrative Agency Agreement dated January 30, 2006, (the
"Agency Agreement"), Farm Credit and CoBank appointed CoBank to act as
Administrative Agent ("Agent") to act in place of Farm Credit hereunder and
under the Supplements and ally security documents to be executed thereunder. All
funds to be advanced hereunder shall be made by Agent, all repayments by the
Company hereunder shall be made to Agent, and all notices to be made to Farm
Credit hereunder shall be made to Agent. Agent shall be solely responsible for
the administration of this agreement, the Supplements and the security documents
to be executed by the Company thereunder and the enforcement of all rights and
remedies of Fann Credit hereunder and thereunder. Company acknowledges the
appointment of the Agent and consents to such appointment.




SECTION 3. Availability. Loans will be made available on any day on which Agent
and the Federal Reserve Banks are open for business upon the telephonic or
written request of the Company. Requests for loans must be received no later
than 12:00 Noon Company's local time on the date the loan is desired. Loans will
be made available by wire transfer of immediately available funds to such
account or accounts as may be authorized by the Company. The Company shall
furnish to Agent a duly completed and executed copy of a Delegation and Wire and
Electronic Transfer Authorization Form of the Agent, and Agent shall be entitled
to rely on (and shall incur no liability to the Company in acting on) any
request or direction furnished in accordance with the terms thereof.




--------------------------------------------------------------------------------

Master Loan Agreement RI0355C -2

GPRE Shenandoah LLC

Shenandoah, Iowa




SECTION 4. Repayment. The Company's obligation to repay each loan shall be
evidenced by the promissory note set forth in the Supplement relating to that
loan or by such replacement note as Agent shall require. Agent shall maintain a
record of all loans, the interest accrued thereon, and all payments made with
respect thereto, and such record shall, absent proof of manifest error, be
conclusive evidence of the outstanding principal and interest on the loans. All
payments shall be made by wire transfer of immediately available funds, by
check, or by automated clearing house or other similar cash handling processes
as specified by separate agreement between the Company and Agent. Wire transfers
shall be made to ABA No. 307088754 for advice to and credit of Agent (or to such
other account as Agent may direct by notice). The Company shall give Agent
telephonic notice no later than 12:00 Noon Company's local time of its intent to
pay by wire and funds received after 3:00 p.m. Company's local time shall be
credited on the next business day. Checks shall be mailed to CoBank, ACB,
Department 167, Denver, Colorado 80291-0167 (or to such other place as Agent may
direct by notice). Credit for payment by check will not be given until the later
of: (a) the day on which Agent receives immediately available funds; or (b) the
next business day after receipt of the check.




SECTION 5. Capitalization. The Company agrees to purchase voting (Class D) or
non-voting (Class E) stock in Farm Credit Services of America, ACA (currently a
minimum of $1,000.00 worth of stock consisting of at least 200 shares of $5.00
par value stock) as required under the policy of Farm Credit at the time of
acquisition. Farm Credit policy may change from time to time. Farm Credit shall
have a first lien on the stock for payment of any liability of the Company to
Farm Credit. Said stock shall be owned as follows:




Owner Name: GPRE Shenandoah LLC SSN/TIN: 26-1905438




The Company authorizes and appoints the following to act on behalf of all
owners, to vote the Class D stock, and to accept, receive and receipt for any
dividends declared on the stock:




Wayne Hoovestol, voter




SECTION 6. Security. The Company's obligations under this agreement, all
Supplements (whenever executed), and all instruments and documents contemplated
hereby or thereby, shall be secured by a statutory first lien on all equity
which the Company may now own or hereafter acquire in Farm Credit. In addition,
the Company agrees to grant to Farm Credit, by means of such instruments and
documents as Agent shall reasonably require, a first lien (subject only to
exceptions approved in writing by Agent) on all personal property of the
Company, and on all real property of the Company, whether now existing or
hereafter acquired. As additional security for those obligations: (i) the
Company agrees to grant to Farm Credit, by means of such instruments and
documents as Agent shall reasonably require, a first priority lien on such of
its other assets, whether now existing or hereafter acquired, as Agent may from
time to time require; and (ii) the Company agrees to grant to Farm Credit, by
means of such instruments and documents as Agent shall require, a first priority
lien on all realty which the Company may from time to time acquire after the
date hereof. Farm Credit may at its discretion assign collateral to the Agent
under the Agency Agreement.




--------------------------------------------------------------------------------

Master Loan Agreement RI0355C - 3

GPRE Shenandoah LLC

Shenandoah, Iowa




SECTION 7. Conditions Precedent.







(A) Conditions to Initial Supplement. Farm Credit's obligation to extend credit
under the initial Supplement hereto is subject to the conditions precedent that
Agent receive, in form and substance satisfactory to Agent, each of the
following:




(i) This Agreement, Etc. A duly executed copy of this Agreement and all
instruments and documents contemplated hereby.




(ii) Security Agreement. A security agreement granting to Farm Credit a first
lien (subject only to exceptions approved in writing by Agent) on all personal
property of the Company, whether now owned or hereafter acquired.




(iii) Mortgage/Deed of Trust. A mortgage or deed of trust granting to Farm
Credit a first lien (subject only to exceptions approved in writing by Agent) on
the Company's Property (as that term is defined in the applicable Supplements)
located near Shenandoah, Iowa.




(iv) Title Commitment/Policy. A commitment from a title insurance company
acceptable to Agent to issue an ALTA lender's policy of title insurance in the
face amount of $47,000,000.00 insuring the Company's Mortgage or Deed of Trust
to Farm Credit as a first priority lien on the property encumbered thereby,
subject only to exceptions approved in writing by Agent. The Company agrees to
pay the cost of such commitment and the related policy, together with such
endorsements as may be reasonably requested by Agent, and also agrees that if,
for any reason, a final policy is not issued by the date that is ninety (90)
days after the date of this agreement or such later date as may be agreeable to
Agent, then au "Event of Default" shall be deemed to have occurred under this
agreement.




(v) Guaranty and Related Documents. (a) A guarantee of payment from Essex
Elevator, Inc.; and (b) snch certified board resolutions, evidence of
incumbency, and other evidence as CoBank may require that the guarantee and all
instruments and documents executed in connection therewith have been dilly
authorized and executed.




(vi) Principal Payment. A payment to Agent in the amount of $2,000,000.00, to be
applied to the principal installments, in the inverse order oft heir maturity,
of that certain Construction and Term Loan Supplement dated January 30, 2006 and
numbered RI0355TOl, as amended, (the "Construction Loan"), in satisfaction of
the "Free Cash Flow" (as defined in the Construction Loan) for fiscal year 2008.




(B) Conditions to Each Supplement. Farm Credit's obligation to extend credit
under each Supplement, including the initial Supplement, is subject to the
conditions precedent that Agent receive, in form and content satisfactory to
Agent, each of the following:




(i) Supplement. A duly executed copy of the Supplement and all instruments and
documents contemplated thereby.




(ii) Evidence of Authority. Such certified board resolutions, evidence of
incumbency, and other evidence that Agent may require that the Supplement, all
instruments and documents executed in connection therewith, and, in the case of
initial Supplement hereto, this agreement and all instruments and documents
executed in connection herewith, have been duly authorized and executed.








--------------------------------------------------------------------------------

Master Loan Agreement RI0355C -4

GPRE Shenandoah LLC

Shenandoah, Iowa




(iii) Fees and Other Charges. All fees and other charges provided for herein or
in the Supplement.




(iv) Evidence of Perfection, Etc. Such evidence as Agent may require that Farm
Credit has a duly perfected first priority lien on all security for the
Company's obligations, and that the Company is in compliance with Section 9(D)
hereof.




(C) Conditions to Each Loan. Farm Credit's obligation under each Supplement to
make any loan to the Company thereunder is subject to the condition that no
"Event of Default" (as defined in Section 12 hereof) or event which with the
giving of notice and/or the passage of time would become an Event of Default
hereunder (a "Potential Default"), shall have occurred and be continuing.




SECTION 8. Representations and Warranties.




(A) This Agreement. The Company represents and warrants to Farm Credit and Agent
that as of the date ofthis Agreement:




(i) Compliance. The Company and, to the extent contemplated hereunder, each
"Subsidiary" (as defined below), is in compliance with all of the terms of this
agreement, and no Event of Default or Potential Default exists hereunder.




(ii) Subsidiaries. The Company has the following "Subsidiary(ies)" (as defined
below); Essex Elevator, Inc. For purposes hereof, a "Subsidiary" shall mean a
corporation of which shares of stock having ordinary voting power to elect a
majority of the board of directors or other managers of such corporation are
owned, directly or indirectly, by the Company.




(B) Each Supplement. The execution by the Company of each Supplement hereto
shall constitute a representation and warranty to Agent that:




(i) Applications. Each representation and warranty and all information set forth
in any application or other documents submitted in connection with, or to induce
Farm Credit to enter into, such Supplement, is correct in all material respects
as of the date of the Supplement.




(ii) Conflicting Agreements, Etc. This agreement, the Supplements, and all
security and other instruments and documents relating hereto and thereto
(collectively, at any time, the "Loan Documents"), do not conflict with, or
require the consent of any party to, any other agreement to which the Company is
a party or by which it or its property may be bound or affected, and do not
conflict with any provision of the Company's operating agreement and articles of
organization.




(iii) Compliance. The Company and, to the extent contemplated hereunder, each
Subsidiary, is in compliance with all of the terms of the Loan Documents
(including, without limitation, Section 9(A) of this agreement on eligibility to
borrow from Farm Credit).




(iv) Binding Agreement. The Loan Documents create legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent








--------------------------------------------------------------------------------

Master Loan Agreement Rl0355C -·5

GPRE Shenandoah LLC

Shenandoah, Iowa




that enforcement may be limited by applicable bankruptcy, insolvency, or similar
laws affecting creditors' rights generally.




SECTION 9. Affirmative Covenants. Unless otherwise agreed to in writing by Agent
while this agreement is in effect, the Company agrees to, and with respect to
Subsections 9(B) through 9(G) hereof, agrees to cause each Subsidiary to:




(A) Eligibility. Maintain its status as an entity eligible to borrow from Farm
Credit pursuant to the terms of the Farm Credit Act of1971, as amended, 12 USC
2001, et seq.




(B) Company Existence, Licenses, Etc. (i) Preserve and keep in full force and
effect its existence and good standing in the jurisdiction of its formation;
(ii) qualify and remain qualified to transact business in all jurisdictions
where such qualification is required; and (iii) obtain and maintain all
licenses, certificates, permits, authorizations, approvals, and the like which
are material to the conduct of its business or required by law, rule,
regulation, ordinance, code, order, and the like (collectively, ("Laws").




(C) Compliance with Laws. Comply in all material respects with all applicable
Laws, including, without limitation, all Laws relating to environmental
protection. In addition, the Company agrees to cause all persons occupying or
present on any of its properties, and to cause each Subsidiary to cause all
persons occupying or present on any of its properties, to comply in all material
respects with all environmental protection Laws.




(D) Insurance. Maintain insurance with insurance companies or associations
reasonably acceptable to Agent in such amounts and covering such risks as are
usually carried by companies engaged in the same or similar business and
similarly situated, and make such increases in the type or amount of coverage as
Agent may reasonably request. All such policies insuring any collateral for the
Company's obligations to Farm Credit shall have mortgagee or lender loss payable
clauses or endorsements in form and content acceptable to Agent. At Agent's
request, all policies (or such other proof of compliance with this Subsection as
may be satisfactory to Agent) shall be delivered to Agent.




(E) Property Maintenance. Maintain all of its property that is necessary to or
useful in the proper conduct of its business in good working condition, ordinary
wear and tear excepted.




(F) Books and Records. Keep adequate records and books of account in which
complete entries will be made in accordance with generally accepted accounting
principles ("GAAP") consistently applied.




(G) Inspection. Permit Agent or its agents, upon reasonable notice and during
normal business hours or at such other times as the parties may agree, to
examine its properties, books, and records, and to discuss its affairs,
finances, and accounts, with its respective officers, directors, employees, and
independent certified public accountants.




(H) Reports and Notices. Furnish to Agent:




(i) Annual Financial Statements. As soon as available, but in no event more than
90 days after the end of each fiscal year of the Company and Green Plains
Renewable Energy, Inc., ('Green Plains") occurring during the term hereof,
annual consolidated and consolidating financial statements of




--------------------------------------------------------------------------------

Master Loan Agreement RI0355C - 6

GPRE Shenandoah LLC

Shenandoah, Iowa




Green Plains and its consolidated Subsidiaries prepared in accordance with GAAP
consistently applied. Furthermore, as soon as available, but in no event more
the 90 days after the end of each fiscal year of the Company and Green Plains
occurring during the term hereof, annual unconsolidated financial statements of
the Company and Green Plains, prepared in accordance with GAAP consistently
applied. Such financial statements shall: (a) be audited by independent
certified public accountants selected by the Company and acceptable to Agent;
(b) be accompanied by a report of such accountants containing an opinion thereon
acceptable to Agent; (c) be prepared in reasonable detail and in comparative
form; and (d) include a balance sheet, a statement of income, a statement of
retained earnings, a statement of cash flows, and all notes and schedules and
consolidating schedules relating thereto as may reasonably be requested by
Agent.




(ii) Interim Financial Statements. As soon as available, but in no event more
than 30 days after the end of each month, a consolidated balance sheet of the
Company and its consolidated Subsidiaries, if any, as of the end of such month,
a consolidated statement of income for the Company and its consolidated
Subsidiaries, if any, for such period and for the period year to date, and such
other interim statements as Agent may reasonably request, all prepared in
reasonable detail and in comparative form in accordance with GAAP consistently
applied and, if required by written notice from Agent, certified by an
authorized officer or employee of the Company acceptable to Agent.




(iii) Notice of Default. Promptly after becoming aware thereof, notice of the
occurrence of an Event of Default or a Potential Default.




(iv) Notice of Non-Environmental Litigation. Promptly after the commencement
thereof, notice of the commencement of all actions, snits, or proceedings before
any court, arbitrator, or governmental department, commission, board, bureau,
agency, or instrumentality affecting the Company or any Subsidiary which, if
determined adversely to the Company or any such Subsidiary, could have a
material adverse effect on the financial condition, properties, profits, or
operations of the Company or any such Subsidiary.




(v) Notice of Environmental Litigation, Etc. Promptly after receipt thereof,
notice of the receipt of all pleadings, orders, complaints, indictments, or any
other communication alleging a condition that may require the Company or any
Subsidiary to undertake or to contribute to a cleanup or other response under
environmental Laws, or which seek penalties, damages, injunctive relief, or
criminal sanctions related to alleged violations of such Laws, or which claim
personal injury or property damage to any person as a result of environmental
factors or conditions.




(vi) Formation Documents. Promptly after any change in the Company's operating
agreement or articles of organization (or like documents), copies of all such
changes, certified by the Company's Secretary.




(vii) Budgets. As soon as available, but in no event more than 90 days after the
end of any fiscal year of the Company occurring during the term hereof, copies
of the Company's board-approved annual budgets and forecasts of operations and
capital expenditures.




(viii) Compliance Certificate. Together with each set of financial statements
furnished to Agent pursuant to Section 9(H) hereof for a period corresponding to
a period for which one or more of the financial covenants set forth in Section
11 hereof are required to be tested, a certificate of an officer or employee of
the Company acceptable to Agent setting forth calculations showing compliance
with each





--------------------------------------------------------------------------------

Master Loan Agreement RI0355C - 7

GPRE Shenandoah LLC

Shenandoah, Iowa




of the financial covenants that require compliance at the end of the period for
which the statements are being furnished.




(ix) Other Information. Such other information regarding the condition or
operations, financial or otherwise, of the Company or any Subsidiary as Agent
may from time to time reasonably request, including but not limited to copies of
all pleadings, notices, and communications referred to in Subsections 9(H)(iv)
and (v) above.




SECTION 10. Negative Covenants. Unless otherwise agreed to in writing by Agent,
while this agreement is in effect the Company not and will not permit its
Subsidiary Essex Elevator, Inc., to:




(A) Borrowings. Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers' acceptances), letters of credit, or the deferred purchase price of
property or services, except for: (i) debt to Farm Credit; (ii) accounts payable
to trade creditors incurred in the ordinary course of business; (iii) current
operating liabilities (other than for borrowed money) incurred in the ordinary
course of business; (iv) debt of the Company to miscellaneous creditors, in an
aggregate amount not to exceed $1,600,000.00 on terms and conditions
satisfactory to Agent; and (v) indebtedness of the Company to Green Plains in an
amount not exceed $500,000.00, and all extensions, renewals, and refinancings
thereof.




(B) Liens. Create, incur, assume, or allow to exist any mortgage, deed of trust,
pledge, lien (including the lien of an attachment, judgment, or execution),
security interest, or other encumbrance of any kind upon any of its property,
real or personal (collectively, "Liens"). The foregoing restrictions shall not
apply to: (i) Liens in favor of Farm Credit; (ii) Liens for taxes, assessments,
or governmental charges that are not past due; (iii) Liens and deposits under
workers' compensation, unemployment insurance, and social security Laws; (iv)
Liens and deposits to secure the performance of bids, tenders, contracts (other
than contracts for the payment of money), and like obligations arising in the
ordinary course of business, as conducted on the date hereof; (v) Liens imposed
by Law in favor of mechanics, materialmen, warehousemen, and like persons that
secure obligations that are not past due; (vi) easements, rights-of-­way,
restrictions, and other similar encumbrances which, in the aggregate, do not
materially interfere with the occupation, use, and enjoyment of the property or
assets encumbered thereby in the normal course of its business or materially
impair the value of the property subject thereto; and (vii) Liens in favor of
miscellaneous creditors to secure indebtedness permitted hereunder, with
priority of such Liens acceptable to Agent.




(C) Mergers, Acquisitions, Etc. Merge or consolidate with any other entity or
acquire all or a material part of the assets of any person or entity, or form or
create any new Subsidiary or affiliate, or commence operations under any other
name, organization, or entity, including any joint venture.




(D) Transfer of Assets. Sell, transfer, lease, or otherwise dispose of any of
its assets, except in the ordinary course of business.




(E) Loans and Investments. Make any loan or advance to any person or entity, or
purchase any capital stock, obligations or other securities of, make any capital
contribution to, or otherwise invest in any person or entity, or form or create
any partnerships or joint ventures except trade credit extended in the ordinary
course of business.





--------------------------------------------------------------------------------

Master Loan Agreement RI0355C -8

GPRE Shenandoah LLC

Shenandoah, Iowa




(F) Contingent Liabilities. Assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
person or entity, except: (i) by the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of the
Company's business; (ii) pursuant to the Company's guarantee of the obligations
of Essex Elevator, Inc., to Johnson Brothers Mills, Inc., in an aggregate
principal amount not to exceed $500,000.00; and (iii) guarantees by the
Company's Subsidiaries of the obligations of the Company to Farm Credit.




(G) Change in Business. Engage in any business activities or operations
substantially different from or unrelated to the Company's planned business
activities or operations as stated in its Operating Agreement.




(H) Capital Expenditures. Beginning with fiscal year ending 2008, expend, in the
aggregate (combined for both the Company and Essex Elevator, Inc.), during any
fiscal year more than $500,000.00 for the acquisition of fixed or capital assets
(including all obligations under capitalized leases authorized under the terms
of this agreement, but excluding obligations under operating leases).




(I) Leases. Create, incur, assume, or permit to exist any obligation as lessee
under operating leases or leases which should be capitalized in accordance with
GAAP for the rental or hire of any real or personal property, except: (i) leases
which do not in the aggregate require the Company to make scheduled payments to
the lessors in any fiscal year of the Company in excess of $100,000.00; (ii)
leases of up to and including 100 railroad cars under terms and conditions
acceptable to Agent; and (iii) the Company's lease of the elevator from Essex
Elevator, Inc., under terms and conditions acceptable to Agent.




(J) Changes to Operating Agreements, Etc. Amend or otherwise make any material
changes to the Company's Articles of Organization, Operating Agreement,
management contracts and ethanol and/or distillers grain marketing contracts.




(K) Dividends, Etc. Declare or pay any dividends, or make any distribution of
assets to the member/owners, or purchase, redeem, retire or otherwise acquire
for value auy of its equity, or allocate or otherwise set apart any sum for any
of the foregoing, except that for each fiscal year of the Company, a
distribution may be made to the Company's members/owners of up to 40% of the net
profit (according to GAAP) for such fiscal year after receipt of the audited
financial statements for the pertinent fiscal year, provided that the Company
has been and will remain in compliance with all loan covenants, terms and
conditions. Furthermore, with respect to fiscal year ending 2008 and each
subsequent fiscal year, a distribution may be made to its members/owners in
excess of 40% of the net profit for such fiscal year if the Company has made the
required "Free Cash Flow" payment to Agent for such fiscal year as provided in
Construction and Term Loan Supplement dated January 30, 2006, and numbered
RI0355TOl and any renewals, restatements and amendments thereof, and will remain
in compliance with all other loan covenant, terms and conditions.





--------------------------------------------------------------------------------

Master Loan Agreement RI0355C -9

GPRE Shenandoah LLC

Shenandoah, Iowa




SECTION 11. Financial Covenants. Unless otherwise agreed to in writing, while
this agreement is in effect:




(A) Working Capital. The Company and its Subsidiary Essex Elevator, Iuc., will
have at the end of each period for which financial statements are required to be
furnished pursuant to Section 9(H) hereof, an excess of consolidated current
assets over consolidated current liabilities (both as determined in accordance
with GAAP consistently applied) of not less than: (i) $3,000,000.00; and (ii)
increasing to $6,000,000.00 effective May 31, 2008, and thereafter, except that
in determining current assets, any amount available under the Construction and
Revolving Term Loan Supplement hereto (less the amount that would be considered
a current liability under GAAP if fully advanced) may be included.




(B) Net Worth. The Company and its Subsidiary Essex Elevator, Inc., will have at
the end of each period for which financial statements are required to be
furnished under Section 9(H) hereof an excess of consolidated total assets over
consolidated total liabilities (both as determined in accordance with GAAP
consistently applied) of not less than: (i) $34,000,000.00; (ii) increasing to
$35,500,000.00 effective May 31,2008; and (iii) increasing to $37,500,000.00 at
fiscal year ending 2008 and thereafter.




(C) Debt Service Coverage Ratio. The Company and its Subsidiary Essex Elevator,
Inc., will have at the end of each fiscal year of the Company, effective with
the fiscal year ending 2008, a "Debt Service Coverage Ratio" (as defined below)
for that year of not less than 1.5 to 1.0. For purposes hereof, the term "Debt
Service Coverage Ratio" shall mean the following (all as calculated on a
consolidated basis for the most current year-end in accordance with GAAP
consistently applied): (i) net income (after taxes), plus depreciation and
amortization; divided by (ii) all current portion of regularly scheduled long
term debt for the prior period (previous year-end).




SECTION 12. Events of Default. Each of the following shall constitute an "Event
of Default" under this agreement:




(A) Payment Default. The Company should fail to make any payment to Agent, or
purchase any equity in Farm Credit, within ten (l0) days of when due.




(B) Representations and Warranties. Any representation or warranty made or
deemed made by the Company herein or in any Supplement, application, agreement,
certificate, or other document related to or furnished in connection with this
agreement or any Supplement, shall prove to have been false or misleading in any
material respect on or as of the date made or deemed made.




(C) Certain Affirmative Covenants. The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with Sections 9(A)
through 9(H)(ii), 9(H)(vi) through 9(H)(viii) or any reporting covenant set
forth in any Supplement hereto, and such failure continues for 15 days after
written notice thereof shall have been delivered by Agent to the Company.




(D) Other Covenants and Agreements. The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with any other
covenant or agreement contained herein or in any other Loan Document or shall
use the proceeds of any loan for an unauthorized purpose.




(E) Cross-Default. The Company should, after any applicable grace period, breach
or be in default under the terms of any other agreement between the Company and
Farm Credit.





--------------------------------------------------------------------------------

Master Loan Agreement RI0355C -10

GPRE Shenandoah LLC

Shenandoah, Iowa




(F) Other Indebtedness. The Company or any Subsidiary should fail to pay when
due any indebtedness to any other person or entity for borrowed money or any
long-term obligation for the deferred purchase price of property (including any
capitalized lease), or any other event occurs which, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise.




(G) Judgments. A judgment, decree, or order for the payment of money shall be
rendered against the Company or any Subsidiary and either: (i) enforcement
proceedings shall have been commenced, or (ii) a Lien prohibited under Section
10(B) hereof shall have been obtained, or (iii) such judgment, decree, order, or
Lien shall continue unsatisfied and in effect for a period of 20 consecutive
days without being vacated, discharged, satisfied, or stayed pending appeal.




(H) Insolvency, Etc. The Company or any Subsidiary shall: (i) become insolvent
or shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they come due; or (ii) suspend its business
operations or a material part thereof or make an assignment for the benefit of
creditors; or (iii) apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, or other custodian for it or any of its property or, in the
absence of such application, consent, or acquiescence, a trustee, receiver, or
other custodian is so appointed; or (iv) commence or have commenced against it
any proceeding under any bankruptcy, reorganization, arrangement, readjustment
of debt, dissolution, or liquidation Law of any jurisdiction.




(I) Material Adverse Change. Any material adverse change occurs, as reasonably
determined by Agent, in the Company's financial condition, results of operation,
or ability to perform its obligations hereunder or under any instrument or
document contemplated hereby.




SECTION 13. Remedies. Upon the occurrence and during the continuance of an Event
of Default or any Potential Default, Farm Credit shall have no obligation to
continue to extend credit to the Company and may discontinue doing so at any
time without prior notice. For all purposes hereof, the term "Potential Default"
means the occurrence of any event which, with the passage of time or the giving
of notice or both would become an Event of Default. In addition, upon the
occurrence and during the continuance of any Event of Default, Farm Credit or
Agent may, upon notice to the Company, terminate any commitment and declare the
entire unpaid principal balance of the loans, all accrued interest thereon, and
all other amounts payable under this agreement, all Supplements, and the other
Loan Documents to be immediately due and payable. Upon such a declaration, the
unpaid principal balance of the loans and all such other amounts shall become
immediately due and payable, without protest, presentment, demand, or further
notice of any kind, all of which are hereby expressly waived by the Company. In
addition, upon such an acceleration:




(A) Enforcement. Farm Credit or Agent may proceed to protect, exercise, and
enforce such rights and remedies as may be provided by this agreement, any other
Loan Document or under Law. Each and every one of such rights and remedies shall
be cumulative and may be exercised from time to time, and no failure on the part
of Farm Credit or Agent to exercise, and no delay in exercising, any right or
remedy shall operate as a waiver thereof, and no single or partial exercise of
any right or remedy shall preclude any other or future exercise thereof, or the
exercise of any other right. Without limiting the foregoing, Agent may, upon the
occurrence and during the continuance of any Event of Default, hold and/or set
off and apply against the Company's obligations to Farm Credit cash collateral
held by Farm





--------------------------------------------------------------------------------

Master Loan Agreement RI0355C -11

GPRE Shenandoah LLC

Shenandoah, Iowa




Credit or Agent, or any balances held by Farm Credit or Agent for the Company's
account (whether or not such balances are then due).




(B) Application of Funds. Agent may apply all payments received by it to the
Company's obligations to Farm Credit in such order and manner as Agent may elect
in its sale discretion.




In addition to the rights and remedies set forth above: (i) if the Company fails
to purchase any equity in Farm Credit when required or fails to make any payment
to Agent when due, then at Agent's option in each instance, such payment shall
bear interest from the date due to the date paid at 4% per annum in excess of
the rate(s) of interest that would otherwise be in effect on that loan; and (ii)
after the maturity of any loan (whether as a result of acceleration or
otherwise), the unpaid principal balance of such loan (including without
limitation, principal, interest, fees and expenses) shall automatically bear
interest at 4% per annum in excess of the rate(s) of interest that would
otherwise be in effect on that loan. All interest provided for herein shall be
payable on demand and shall be calculated on the basis of a year consisting of
360 days.




SECTION 14. Broken Funding Surcharge. Notwithstanding any provision contained in
any Supplement giving the Company the right to repay any loan prior to the date
it would otherwise be due and payable, the Company agrees that in the event it
repays any fixed rate balance prior to its scheduled due date or prior to the
last day of the fixed rate period applicable thereto (whether such payment is
made voluntarily, as a result of an acceleration, or otherwise), the Company
will pay to Agent a surcharge in an amount equal to the greater of: (i) an
amount that would result in Farm Credit, Agent, and all subparticipants being
made whole (on a present value basis) for the actual or imputed funding losses
incurred by Farm Credit, Agent, and all subparticipants as a result thereof; or
(ii) $300.00. Notwithstanding the foregoing, in the event aI1Y fixed rate
balance is repaid as a result of the Company refinancing the loan with another
lender or by other means, then in lieu of the foregoing, the Company shall pay
to Agent a surcharge in an amount sufficient (on a present value basis) to
enable Farm Credit, Agent, and all subparticipants to maintain the yield they
would have earned during the fixed rate period on the amount repaid. Such
surcharges will be calculated in accordance with methodology established by Farm
Credit, Agent, and all subparticipants (copies of which will be made available
to the Company upon request).




SECTION 15. Complete Agreement, Amendments. This agreement, all Supplements, and
all other instruments and documents contemplated hereby and thereby, are
intended by the parties to be a complete and [mal expression of their agreement.
No amendment, modification, or waiver of any provision hereof or thereof, and no
consent to any departure by the Company herefrom or therefrom, shall be
effective unless approved by Agent and contained in a writing signed by or on
behalf of Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. In the event
this agreement is amended or restated, each such amendment or restatement shall
be applicable to all Supplements hereto.




SECTION 16. Other Types of Credit. From time to time, Farm Credit may extend
other types of credit to or for the account of the Company to expedite or
facilitate the loans extended hereuuder. In the event the parties desire to do
so under the terms of this agreement, such extensions of credit may be set forth
in any Supplement hereto and this agreement shall be applicable thereto.





--------------------------------------------------------------------------------

Master Loan Agreement RI0355C -12

GPRE Shenandoah LLC

Shenandoah, Iowa




SECTION 17. Applicable Law. Except to the extent governed by applicable federal
law, this agreement and each Supplement shall be governed by and construed in
accordance with the laws of the State of Colorado, without reference to choice
of law doctrine.




SECTION 18. Notices. All notices hereunder shall be in writing and shall be
deemed to be duly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or three days after mailing if sent by
express, certified or registered mail, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):




If to Agent, as follows:




For general correspondence purposes:

CoBank, ACB

P.O. Box 5110

Denver, Colorado  80217-5110




For direct delivery purposes, when desired:

CoBank, ACB

5500 South Quebec Street

Greenwood Village, Colorado  80111-1914




Attention:  Credit Information Services

Fax No.:  (303) 224-6101

If to the Company, as follows:




GPRE Shenandoah LLC

105 North 31st Avenue, Suite 103

Omaha, Nebraska  68131




Attention:  CEO

Fax No.:  (712) 246-2610




With copy to:




GPRE Shenandoah LLC

119 South Elm Street

Shenandoah, Iowa  51601




Attention:  Manager




SECTION 19. Taxes and Expenses. To the extent allowed by law, the Company agrees
to pay all reasonable out-of-pocket costs and expenses (including the fees and
expenses of counsel retained or employed by Agent, including expenses of
in-house counsel of Agent) incurred by Agent and any participants from Farm
Credit in connection with the administration, collection, and enforcement of
this agreement and the other Loan Documents, including, without limitation, all
costs and expenses incurred in perfecting, maintaining, determining the priority
of, and releasing any security for the Company's obligations to Farm Credit, and
any stamp, intangible, transfer, or like tax payable in connection with this
agreement or any other Loan Document.




SECTION 20. Effectiveness and Severability. This agreement shall continue in
effect until:




(i) all indebtedness and obligations of the Company under this agreement, all
Supplements, and all other Loan Documents shall have been paid or satisfied;
(ii) Agent has no commitment to extend credit to or for the account of the
Company under any Supplement; and (iii) either party sends written notice to the
other terminating this agreement. Any provision of this agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
thereof.




SECTION 21. Successors and Assigns. This agreement, each Supplement, and the
other Loan Documents shall be binding upon and inure to the benefit of the
Company and Farm Credit and their respective successors and assigns, except that
the Company may not assign or transfer its rights or obligations under this
agreement, any Supplement or any other Loan Document without the prior written
consent of Agent.





--------------------------------------------------------------------------------

Master Loan Agreement RI0355C -13

GPRE Shenandoah LLC

Shenandoah, Iowa




SECTION 22. Participations, Etc. From time to time, Farm Credit may sell to one
or more banks, financial institutions or other lenders a participation in one or
more ofthe loans or other extensions of credit made pursuant to this agreement.
However, no such participation shall relieve Farm Credit of any commitment made
to the Company under any Supplement hereto. In connection with the foregoing,
Farm Credit may disclose information concerning the Company and its Subsidiaries
to any participant or prospective participant, provided that such participant or
prospective participant agrees to keep such information confidential. Farm
Credit agrees that all Loans that are made by Farm Credit and that are retained
for its own account or repurchased may be entitled to patronage distributions in
accordance with the bylaws of Farm Credit and its practices and procedures
related to patronage distribution. Accordingly, all Loans that are included in a
sale of participation interest and not retained or repurchased shall not be
entitled to patronage distributions from Farm Credit. A sale of participation
interest may include certain voting rights of the participants regarding the
loans hereunder (including without limitation the administration, servicing and
enforcement thereof). Farm Credit agrees to give written notification to the
Company of any sale of participation interests.




SECTION 23. Administrative Fee. The Company agrees to pay to Agent on November
20, 2008, and on each November 20 thereafter, for as long as the Company has
commitments from Farm Credit, an administrative fee in the amount of $25,000.00.




SECTION 24. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties to this Agreement in separate
counterparts, each of which, when so executed, shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.




SECTION 25. Assumed Master Loan Agreement. The parties acknowledge that the
Company has assumed the Master Loan Agreement dated as of January 30, 2006
between Farm Credit and Green Plains Renewable Energy, Inc., as the same may
have been amended from time to time (the "Green Plains MLA"), together with all
obligations thereunder and under all Supplements, security documents, and other
documents related thereto. The parties agree that the Green Plains MLA shall
remain in full force and effect concurrently with this Master Loan Agreement,
provided, however, that to the extent of any inconsistencies between this Master
Loan Agreement and the Green Plains MLA, the terms and conditions of this Master
Loan Agreement (including reporting covenants, financial covenants, and negative
and affirmative covenants) shall prevail, and the Green Plains MLA shall be
deemed amended accordingly.




SECTION 26. Amendment Fee. In consideration of the amendment, the Company agrees
to pay to Agent on the execution hereof, a fee in the amount of $10,000.00.





--------------------------------------------------------------------------------

Master Loan Agreement RI0355C -14

GPRE Shenandoah LLC

Shenandoah, Iowa




IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers as of the date shown above.




FARM CREDIT SERVICES OF

AMERICA, FLCA

GPRE SHENANDOAH LLC

By:

/s/ Kathryn Frahm

 

By:

/s/ Wayne Hoovestol

 

 

 

Title:

VP Credit

 

Title:

CEO







--------------------------------------------------------------------------------

Master Loan Agreement RI0355C -15

GPRE Shenandoah LLC

Shenandoah, Iowa




IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers as of the date shown above.







FARM CREDIT SERVICES OF

AMERICA, FLCA

GPRE SHENANDOAH LLC

By:

/s/ Kathryn Farm

 

By:

/s/ Wayne Hoovestol

 

 

 

Title:

VP Credit

 

Title:

CEO






